Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-24 are presented. 
Drawings as filed 07/16/2020 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically:
Claim 24 recites “means for determining the position of the vehicle”

Claim 24 also recites “at least one data processing unit”. While absence of the format “means for”, the language is not modified by sufficient structure, material, or acts for performing the claimed function, as such would fall into the same category as “means for” recitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16, 18, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233).
As to claim 13:
Condeixa discloses a method for maintaining a wireless connection between a vehicle and an infrastructure on a route along which there are local area communication networks that allow communication to be established between the vehicle and the infrastructure, said vehicle being initially located within the coverage area of a first local area communication network, and the vehicle communicating with the infrastructure via a first communication port, (See Abstract, 0032, ¶0192, a vehicle having an integrated mobile AP (OBU), configured to communicate  through one of available local area network protocol such as Wifi, Bluetooth, 802.1p and traveling along a route that having a plurality near access points for connection with the vehicle through the mobile AP, ¶0189, the vehicle mobile AP currently in a connection with a current access point. ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)
the method comprising:

determining at least one second local area communication network potentially covering a subsequent section of the route of the vehicle; (¶0188, mobile AP decides to use a next fixed AP (next local area network), ¶0189, mobile AP continuously evaluates signal quality of a plurality of available fixed AP, ¶0190, 0192, a fixed AP is determined based on location/route and signal quality)


allocating at least one second communication port for establishing data transmission between the vehicle and the infrastructure within the coverage area of the second local area communication network; (¶0206, 0220, mobile AP might decide to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover to the next fixed AP, i.e. the mobile AP to be served by the next fixed AP, via for example a Wifi interface that is activated (allocated))

searching for the beginning of the coverage area of the second local area communication network; (¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines where/when the mobile AP/OBU can start to communicate with the next selected AP) 

establishing, when the vehicle enters the coverage area of the second local area communication network, communication between the vehicle and the infrastructure via the second communication port, using the second identification element. (¶0206, 0220, mobile AP decides to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover occurs and handing the mobile AP over to the next fixed AP, i.e. the mobile AP is now served by the next fixed AP, via for example a Wifi interface that is activated (allocated))


The Examiner however asserts such details are mere basic knowledge in the technology.  All devices participating in a network through some kind of identity information particular to the network for authentication/identification purposes. Indeed, this knowledge is well established in Duan, and specifically:
Duan, also in the handover field of technology, discloses in at least ¶0122 through ¶0126, also ¶0217 that a user device to register with a first network and identified by the network through a terminal identifier. ¶0222, the user device to handover to a second network and using a second identifier associated with the second network for registration with the second network.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that in the handover of Condeixa, where the vehicle moves from a first network AP to a second protocol, the OBU would have a different identifier for each of different network protocols when associated with the respective networks, as disclosed in Duan.  The implementation is merely basic network protocol for purposes of authentication and identification to promote security and prevent fraudulent usage.

As to claim 16:
 Condeixa in view of Duan discloses all limitations of claim 13, further comprising:

(Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP)

releasing a second resource allocated by the second local area communication network when no data are transmitted by said second communication port in the determined time slot; or
releasing a first resource allocated by the first local area communication network when at least one item of data is transmitted by said second communication port in the determined time slot. Condeixa discloses in Fig. 8 and ¶0195 that the mobile AP may disassociate with Fixed AP1 after communication with the second network has established. See also in Duan, ¶0370,0371, resource released when connection has been established 

As to claim 18:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining the second local area communication network uses at least one of a road map database, a road conditions database, a traffic conditions database, a radiofrequency and cellular infrastructure database, a driving parameter associated with the vehicle and stored in a computer memory, and data on the position and speed of said vehicle. (Condeixa, ¶0192, for example road map, network infrastructure information etc.…)

As to claim 19:

establishing a correspondence between the first identification element and the second identification element.(Duan, ¶0073, 0222, first identification and second identification can be both IMSI)

As to claim 22:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining the second local area communication network is performed within a computer of the vehicle. . (Condeixa, ¶0192, done at the OBU)

As to claim 23:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining includes determining a plurality of second local area communication networks potentially covering the second section of the route. (Condeixa, ¶0192, Fig. 3 determining a plurality of access points along the route, each covering their own respective area)

As to claim 24:
Condeixa discloses a device for maintaining a wireless connection between a vehicle and an infrastructure on a route along which there are local area communication networks that allow communication to be established between the vehicle and the infrastructure, said device comprising: (See Abstract, 0032, ¶0192, a vehicle having an integrated mobile AP (OBU), configured to communicate  through one of available local area network protocol such as Wifi, Bluetooth, 802.1p and traveling along a route that having a plurality near access points for connection with the vehicle through the mobile AP, ¶0189, the vehicle mobile AP currently in a connection with a current access point. ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)

an item of user equipment configured to exchange data with the infrastructure; (¶0032, network interfaces)

means for determining the position of the vehicle; (¶0036, GPS)

a computer memory which stores a road map database and a radiofrequency and cellular infrastructure database; (¶0192, 0176, storing road maps and a list of RSSI measurements pertaining nearby fixed AP)

at least one data processing unit that is configured to implement the following steps when said vehicle is initially located within the coverage area of a first local area communication network, and the communicates with the infrastructure via a first communication port (See ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)

determine at least one second local area communication network potentially covering a subsequent section of the route of the vehicle, (¶0188, mobile AP decides to use a next fixed AP (next local area network), ¶0189, mobile AP continuously evaluates signal quality of a plurality of available fixed AP, ¶0190, 0192, a fixed AP is determined based on location/route and signal quality)

allocate at least one second communication port for establishing data transmission between the vehicle and the infrastructure within the coverage area of the second local area communication network, (¶0206, 0220, mobile AP might decide to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover to the next fixed AP, i.e. the mobile AP to be served by the next fixed AP, via for example a Wifi interface that is activated (allocated))



searching for the beginning of the coverage area of the second local area communication network, (¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines where/when the mobile AP/OBU can start to communicate with the next selected AP) then when the vehicle enters the coverage area of the second local area communication network, establish communication between the vehicle and the (¶0206, 0220, mobile AP decides to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover occurs and handing the mobile AP over to the next fixed AP, i.e. the mobile AP is now served by the next fixed AP, via for example a Wifi interface that is activated (allocated))
Condeixa however does not delve into basic details such as the mobile AP of the vehicle being identified by a first network identifier in the first network and using a second network identifier for establishing a second network connection with a second network as claimed.

The Examiner however asserts such details are mere basic knowledge in the technology.  All devices participating in a network through some kind of identity information particular to the network for authentication/identification purposes. Indeed, this knowledge is well established in Duan, and specifically:
Duan, also in the handover field of technology, discloses in at least ¶0122 through ¶0126, also ¶0217 that a user device to register with a first network and identified by the network through a terminal identifier. ¶0222, the user device to handover to a second network and using a second identifier associated with the second network for registration with the second network.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that in the handover of Condeixa, where the vehicle moves from a first network AP to a second protocol, the OBU would have a different identifier for each of different network protocols when associated with the respective networks, as disclosed in Duan.  The .



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Shimada et al. (US 2018/0248697).
As to claim 20:
Condeixa in view of Duan discloses all limitations of claim 13, however is silent on wherein the first identification element corresponds to a first IP address and the second identification element corresponds to a second IP address.

However, having IP address as a network identification element is well-established in the art, as disclosed in Shimada, specifically:
Shimada in a related field of endeavor, discloses a user device having a plurality of network identifiers, each being a different IP address.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network identifiers in Condeixa and Duan can be implemented as IP addresses instead. Such implementation can increase flexibility of the system, as the roaming can be done without an identification subscriber module (free of IMSI constraints). 


Claim(s) 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Nevo (US 2006/0172736).

As to claim 14:
 Condeixa in view of Duan discloses all limitations of claim 13, further comprising:
determining a time slot corresponding to a period in which the vehicle should reach the coverage area of the second local area communication network; (Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP)

Neither however disclose unassigning the second communication port when no data are transmitted by said second communication port in the determined time slot. 

Nevo, however, in a related field of endeavor discloses when a connection has been no longer used or failed to be identified as operable (i.e. no data exchange occurs), the system proceeds to disable of the associated transmitter/receivers (unassigning) per ¶0027.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Condeixa to disable any communication interface when not in 

As to claim 15:
Condeixa in view of Duan discloses all limitations of claim 13, further comprising:
determining a time slot corresponding to a period in which the vehicle should reach the coverage area of the second local area communication network; (Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP) and
unassigning the first communication port when at least one item of data is transmitted by said second communication port in the determined time slot. Condeixa discloses in Fig. 8 and ¶0195 that the mobile AP may disassociate with Fixed AP1 after communication with the second network has established, however does not explicitly state the “unassigning” act.

Nevo, however, in a related field of endeavor discloses when a connection has been no longer used other system proceeds to disable of the associated transmitter/receivers (unassigning) per ¶0027.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Condeixa to disable any communication interface when not in use as suggested by Nevo above.  Such implementation advantageously allow for power saving (Nevo, ¶0027).

As to claim 17:
Condeixa in view of Duan and Nevo discloses all limitations of claim 14, wherein the determining the time slot uses at least one of a road map database, a road conditions database, a traffic conditions database, a radiofrequency and cellular infrastructure database, a driving
parameter associated with the vehicle and stored in a computer memory, and data on the position and speed of said vehicle. (Condeixa, ¶0192, for example road map, network infrastructure information etc.…)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Xie et al. (US 2016/0183174).
As to claim 21:
Condeixa in view of Duan discloses all limitations of claim 13, however is silent on the determining the second local area communication network is performed within a server of the infrastructure.

Xie, in a related field of endeavor, discloses determining a potential network for communication can be done by the serving access point node. (See at least ¶0143, the base station 42 determines a coverage information relevant to the second communication mode, ¶0151, the coverage information include information of other potential cell/access points serviceable to the user terminal 41)

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaplan et al. (US 2005/0227696) - A system and method that continuously extracts traffic load and speed on roads within the coverage area of a cellular network. The data is extracted directly from communications in a cellular network without using any external sensors. The method enables correlating a car to a road it travels on and determining its speed by using only the partial data that arrives to the cellular switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645